DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2020.
Response to Amendment and Status of Claims
The applicant’s response, filed 09/08/2021, has been entered. Claim 1 has been amended, claims 5 has been cancelled, and no claims have been added. Claims 7-9 remain withdrawn.
Accordingly, claims 1 and 6-9 are pending with claims 1 and 6 under examination.
Response to Arguments
	The applicant’s arguments filed 09/08/2021 with respect to the J-PlatPat machine translation of JPS5763602A (provided with the previous Office Action) containing an error are found persuasive (see pages 4-6 of arguments). Specifically, the applicant’s arguments stated that the Japanese character for “steel” is very similar to the Japanese character for “copper”, and that the original JP document states that “steel” is used (not “copper”, as recited in the J-PlatPat machine translation) (see second half of col. 1 on page 8 of original JPS5763602A document) are found persuasive to overcome the reliance on Purunii to teach the claimed copper limitation.
	The remainder of the applicant’s arguments filed 09/08/2021 are respectfully not found persuasive, as they are primarily directed to the new amendment to claim 1, which claims that iron and copper are main components, and that the ratio of copper is 20 wt% or less. The claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the green compact comprises iron and copper as a main component, and a ratio of the copper is 20 wt.% or less” (see last two lines of claim 1). The claim is indefinite because it requires “a ratio of the copper” to be “20 wt% or less”. It is unclear how the ratio is determined. 
If Applicant intends the claim feature to limit the weight percentage of copper present in the green compact rather than a ratio, which necessarily describes the quantitative relation between two amounts showing the number of times one value contains or is contained within the other, it would be further indefinite because the claim requires copper to be included “as a main component”, which suggests that copper must be positively required in a non-zero amount. However, the intended copper content would then be “20 wt.% or less”, which is inclusive of zero. 
Therefore, the claim is indefinite because it is unclear what the metes and bounds of the claimed copper content or ratio are.
	In the interest of compact prosecution, the claim has been interpreted to require 20 wt% or less Cu.
	Claim 6 is rejected as being dependent from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Purunii (JPS5763602A; of record) in view of Hori et al. (WO2013141205A1; US 20150043844 A1 cited for English translation).
Regarding claim 1:
or less (which overlaps with the claimed 1 µm or less) on the surface of the iron-based particles [page 3, lines 8-9]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is noted that although the disclosure of Purunii is directed to a “sintered” compact, the inventive process of Purunii discloses that oxidation treatment is the analogous to “sintering”. Specificially, Purunii teaches that the method includes 1) mixing raw powder, 2) cold compression, 3) oxidation in an intermediate temperature range, and 4) impregnation of liquid (or “pasty”) lubricant in an optional vacuum [page 2, line 20 – page 3, line 1]. The method does not appear to include conventional sintering, which Purunii describes as being problematic due to the high temperatures (900-1200°C, as compared to 450-550°C in Purunii’s inventive method) resulting in a change in size, distortion, and variation in relative roughness [Page 2, lines 9-17]. In fact, Purunii states “tepid oxidation of the part or parts in a suitable medium, representing the sintering operation” (Abstract), which suggests that the step of lower temperature oxidization step is analogous to (and replaces) conventional sintering.
Purunii teaches that the bearing member is cylindrical (see page 6, line 4), which meets the claimed limitation of the green compact having a cylindrical shape.
prima facie be expected to have a similar porosity of about 15%, which would still meet the claimed 8% or more.
Purunii teaches that the part is a cylindrical bearing which is impregnated with mineral oil [page 7, line 10], which meets the claimed “oil-impregnated bearing”. Purunii further teaches that the cylindrical bearing has an “inner diameter” [page 7, line 7], which suggest that there is an inner peripheral surface, which meets the claimed “bearing surface on an inner peripheral surface”. With regard to the claimed “having inner pores impregnated with an oil” limitation, Purunii’s bearing is impregnated with oil which necessarily means that the bearing has pores which the oil occupies/impregnates.
With regard to the claimed radial crushing strength of 150 MPa or more, Purunii teaches that the Compressive fracture strength is “600 2” [page 6, line 20] and that the “Coefficient of rupture K” is 180 N/mm2 (180 MPa). With regard to the units for the compressive fracture strength, it is understood that the units for the value of “600” are “N/mm2” (MPa), in view of the units for the coefficient of rupture being N/mm2, absent evidence to suggest otherwise. In view of the compressive fracture strength (which is similar to a “crushing strength”, because “compression” is synonymous with “crushing”) being within the claimed range, it is prima facie expected that the “radial crushing strength” of Purunii’s bearing to possess the claimed radial crushing strength.
In the alternative (in the case where the “compressive fracture strength” is not analogous to the claimed “radial crushing strength”), with regard to the claimed radial crushing strength of prima facie expected to be present in the product of Purunii. Purunii teaches a similar density of preferably 6.1-6.3 g/cm3 (see page 4, line 11 of Purunii) to the applicant’s disclosed densities in Tables 1-2 (Examples, 2 and 8-12) of the applicant’s specification, a similar porosity (of about 15%, as discussed above, which is within the claimed range of 8% or more), and similar heating conditions to those in Purunii.
Purunii does not explicitly teach the limitation of the oxide layer (as discussed above) being measured at “a maximum thickness of the oxide film in a region at a depth of 300 µm± 10µm from a surface of the green compact”, and does not explicitly teach that the maximum thickness of the oxide film in a region at a depth of 30 µm or less from the surface of the green compact is twice or more as large as the maximum thickness of the oxide film in the region at a depth of 300 µm +/- 10 µm from the surface of the green compact.
However, Purunii  teaches an oxidation treatment temperature range of preferably 450-550°C of 10 minutes to 10 hours in air [page 4, lines 10-14], which overlaps with the applicant’s disclosed range of preferably 450°C or more for a time period of 5 minutes or more in “pure air” (see paragraph [0056] and Table 2 of applicant’s specification).
Thus, with regard to the “maximum thickness of the oxide film”, this property is prima facie expected to be present in the product of Purunii when subjected to the preferable heating conditions of 450-500°C for 10 minutes in air disclosed in Purunii.
Purunii teaches that the mixture of raw material powders contains at least one of iron powders or steel powders [page 3, line 3], which meets the claimed “green compact comprises iron[…] as a main component” limitation (NOTE: although the J-PlatPat translation states copper on page 3, line 3, this appears to be a mistranslation due to the substantial similarities in 
Purunii is silent regarding the presence of copper.

Hori teaches a copper-iron-based sintered metal bearing that is oil impregnated [0017], [0031], [0040], and contains copper in an amount of 10-40 wt% [0027], which overlaps with the claimed copper content of 20 wt % or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purunii to include copper in the amount disclosed by Hori, as doing so would allow for the sintered metal bearing to enjoy both of an enhancement effect of an oil film forming rate owing to excellent compressive deformability of copper, and an abrasion resistance enhancement effect of a bearing surface, which is obtained by high hardness inherent in iron [Hori 0003].
Regarding claim 6:
Purunii and Hori teach the oil-impregnated bearing as applied to claim 1 above, and Purunii further discusses that the self-lubricating bearing is incorporated in a bearing device and is subjected to a radial load; the parameter PV is the value of the pressure across the bearing multiplied by the shaft speed [page 7, line 13 – page 8, line 13]. As a bearing is a device which bears forces/friction, the bearing would necessarily comprise a surface in which pressure is applied/generated, which meets the claimed “dynamic pressure generating portion in the bearing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738